COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Roxanne Monique Kennedy

Appellate case number:    01-18-00879-CV

Trial court case number: 15FD2255

Trial court:              306th District Court of Galveston County

       Relator Roxanne Monique Kennedy filed a petition for writ of mandamus on October 1,
2018, together with a motion for expedited consideration.
        On October 1, 2018, the court requested a response from real party in interest Christopher
Kyle. We now also request a status update from the parties whether the trial court has signed any
written rulings on motions specified in relator’s petition.
       Responses, if any, are to be filed by Friday, October 26, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually      Acting for the Court


Date: October 18, 2018